DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/14/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed on 6/14/2022 have been fully considered but they are not persuasive. 
The obviousness reasoning can come from the prior art of rejection or known to the industry. Here it is coming from prior art of rejection rather. Rare earth oxide been long used as light stabilizer.
Applicant argues that “For a clear record, Applicant requests what phrase or phrases within Peng does the Examiner rely on to teach an oxide semiconductor thin-film wherein the oxide semiconductor thin-film is fabricated from a (MO),(RO) semiconductor material by doping an amount of rare-earth oxide (RO) as a light stabilizer to a metal oxide (MO) semiconductor, wherein, 0.8  x<1, 0.0001 <y<-0.2 and x+y =1 since nowhere within any of the Examiner's paragraphs [0004]-[0100] in Peng is there a teaching of doping an amount of rare-earth oxide (RO) as a light stabilizer to a metal oxide (MO) semiconductor and (MO)x(RO)y, wherein 0.8<x<1, 0.0001<y<0.2 and x+y=1. …. Also, Peng fails to disclose light; stabilizer; and light stabilizer.. … Moreover, it is impossible for Peng to disclose Applicants claimed limitations “the oxide semiconductor thin-film is fabricated from a (MO)x(RO), semiconductor material”; “doping an amount of rare-earth oxide (RO) as a light stabilizer to a metal oxide (MO) semiconductor”; and “wherein, 0.8 ”
However, the examiner disagrees. How the limitations are met was explained during interview with the applicant’s representative. Again, PENG teaches “…. thin-film is fabricated from (MO)X(RO), semiconductor material by doping an amount of rare-earth oxide (RO) as light stabilizer to metal oxide (MO) semiconductor, in where, 0.8≤x<1, 0.0001≤y≤0.2, x+y = 1.”  “ The four raw materials of trace dopant, alumina, indium oxide and zinc oxide are respectively manufactured into four targets, which are installed on four different target positions for simultaneous sputtering, and the sputtering power is controlled by adjusting the sputtering power of different target positions The ratio of the four raw materials to achieve the target atomic ratio of AlxInyZnz oxide and the target ratio of AlxInyZnz oxide and trace dopants; Or, the three raw materials of aluminum oxide, indium oxide and zinc oxide are manufactured into an oxide target according to the target atomic ratio, and the oxide target and the trace dopant target are installed on two different target sites at the same time Sputtering, controlling the target ratio of the AlxInyZnz oxide and trace dopants by adjusting the sputtering power of different target positions; Or, any two of the three raw materials of alumina, indium oxide and zinc oxide are made into the first target material according to the target atoms, and the remaining one raw material is made into the second target material; The two targets and the trace dopant target are installed on three different target positions and sputtered simultaneously, and the target ratio of the AlxInyZnz oxide and the trace dopant is controlled by adjusting the sputtering power of different target positions. Or, the four raw materials of trace dopant, alumina, indium oxide and zinc oxide are made into target materials according to the target atomic ratio of AlxInyZnz oxide and the target ratio of AlxInyZnz oxide and trace dopant, and manufactured by sputtering Film formation The x, y and z represent the atomic ratio of Al, In and Zn in the AlxInyZnz oxide; the target atomic ratio is 0.01≤x≤0.2, 0.3≤y≤0.7, 0.3≤z≤0.7, and x + y + z = 1; The trace dopant includes any one or a combination of two or more of rare earth elements, rare earth element oxides, group 4B elements, group 4B element oxides, group 5B element or group 5B element oxides. Optionally, the rare earth element is one of La, Ce, Pr, Nd, Pm, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, Lu, Sc, and Y; The group 4B element is one of Ti, Zr and Hf; the group 5B element is one of V and Nb. Optionally, the amount of the trace dopant is in the range of 0.01wt.% To 5wt.%.” what does that mean? These are quoted exactly from PENG. This should give you MO and RO ratio and required x and y to equate to 1. Also, the rare earth material that is been used in current application and mentioned Peng reference are same. So, the features or characteristics of the material should behave same way for the material of same composition. Hence. The rare earth material of Peng can be used as Light stabilizer as well. Also. Yamazaki reference teaches the rare earth material which is used as stabilizer as mentioned in office action. So, applicant’s arguments are not persuasive. See also newly cited evidence reference which discloses REO can be used us light stabilizer as known in the industry. Moreover, the composition of the material, if it is same, it should exhibit same behavior. Therefore, the structure taught by the reference is identical or substantially identical to that of the claims, therefore, the claimed properties or functions are presumed to be implied. In re Spada, 15 USPQ2d 1655 (Fed. Cir. 1990)). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over PENG JUNBIAO (FP: CN102832235A, translation and original patent is provided by applicant, also it is cited in PCT report as well), herein after PENG, in view of YAMAZAKI et al. (US PGpub: 2015/0221774 A1), herein after YAMAZAKI.
Regarding claim 1, PENG teaches an oxide semiconductor thin-film wherein the oxide semiconductor thin-film is fabricated from (MO)X(RO), semiconductor material by doping an amount of rare-earth oxide (RO) as light stabilizer to metal oxide (MO) semiconductor, in where, 0.8≤x<1, 0.0001≤y≤0.2, x+y = 1; the M in the metal oxide semiconductor is at least one element selected from the group consisting of  In, Zn Ga. Sn ; the R in the rare-earth oxide is at least one element selected from the group consisting of Pr, Tb, Dy and Yb (Paragraphs [0004]-[0100], and FIG. 1).
PENG does not explicitly teach RO is used as a light stabilizer, 0.0001≤y≤0.2, x+y = 1.
However, YAMAZAKI teaches RO is used as a light stabilizer, 0.0001≤y≤0.2, x+y = 1 (Paragraph [0196]). This is actually well known in the industry. Moreover, the composition of the material, if it is same, it should exhibit same behavior. Therefore, the structure taught by the reference is identical or substantially identical to that of the claims
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use PENG’s oxide semiconductor thin-film with other teaching from YAMAZAKI (evidenced by Sara et al.) in order to reduce fluctuations in electrical characteristics of the transistor.  The major role would be that of improved activity and selectivity, and increase in thermal stability of catalytic materials.
Regarding claim 2, PENG teaches the oxide semiconductor thin-film of claim I. wherein. the N1 in metal oxide semiconductor is a combination of Zn with one or two elements selected from Si, In and Ga (Paragraphs [0004]-[0100], and FIG. 1, claims 4, 5, and 7).
Regarding claim 3, PENG teaches the oxide semiconductor thin-film of claim 2, wherein the metal oxide semiconductor is one selected from the group consisting of  indium-zinc-oxide, indium-gallium-zinc-oxide, indium-tin-zinc-oxide or tin-zinc-oxide (Paragraphs [0004]-[0100], and FIG. 1, claims 4, 5, and 7 ).
Regarding claim 4, PENG teaches the oxide semiconductor thin-film of claim 3, wherein ingredient mole ratio of InO3:Z1mO is 2:1 in the indium-zinc-oxide (Paragraphs [0004]-[0100], and FIG. 1).
Regarding claim 5, PENG teaches the oxide semiconductor thin-film of claim 3. wherein, ingredient mole ratio of hmO:Ga'O3:ZnO is 2:1:2 in the indium-gallium-zinc-oxide (Paragraphs [0004]-[0100], and FIG. 1). 
Regarding claim 6, PENG teaches the oxide semiconductor thin-film of claim 3, wherein ingredient mole ratio of 1inO3:SnO2:ZnO is 1:1:1 in the indium-tin-zinc-oxide (Paragraphs [0004]-[0100], and FIG. 1, claims 4, 5, and 7).
Regarding claim 7, PENG teaches the oxide semiconductor thin-film of claim 3, wherein ingredient mole ratio of ZnO: SmmO2 is 2:1 in the tin-zinc-oxide (Paragraphs [0004]-[0100], and FIG. 1).
Regarding claim 8, PENG teaches the oxide semiconductor thin-film of claim 1. wherein, the (MO),(RO)- semiconductor material is one selected from the group consisting of  praseodymium-doped indium-zinc-oxide, terbium-doped indium-gallium-zinc-oxide. dysprosium-doped indium-tin-zinc-oxide, and ytterbium-doped tin-zinc-oxide (Paragraphs [0004]-[0100], and FIG. 1 , in collaboration with YAMAZAKI  in order to make electrical characteristics stabilization).
Regarding claim 9, PENG teaches the oxide semiconductor thin-film of claim 1, wherein value of y is in a range of 0.01 to 0.2 (Paragraphs [0004]-[0100], and FIG. 1, in collaboration with YAMAZAKI in order to make electrical characteristics stabilization).
Regarding claim 10, PENG teaches the oxide semiconductor thin-film of claim 1, wherein the thin-film is fabricated by sputtering in Ar and O2 mixture gas with oxygen volume ratio at 0.1 to 0.6 (Paragraphs [0004]-[0100], and FIG. 1)..
Regarding claim 11, PENG teaches the oxide semiconductor thin-film of claim 1. wherein, the thin-film is fabricated by sputtering in Ar and O2 mixture gas with oxygen volume ratio at 0.2 to 0.3 (Paragraphs [0004]-[0100], and FIG. 1).
Regarding claim 12, PENG teaches the oxide semiconductor thin-film of claim 1. wherein the thin-film is fabricated by solution process (Paragraphs [0004]-[0100], and FIG. 1).
Regarding claim 13, PENG teaches a thin-film transistor characterizes in that comprising a channel layer which is consisted by an oxide semiconductor thin-film that is fabricated from (MO)X(RO), semiconductor material by doping a certain amount of rare-earth oxide (RO) as light stabilizer to metal oxide (MO) semiconductor. in where, .8≤x<1, 0.0001≤y≤0.2, x+y = 1;: the M in the metal oxide semiconductor is one element selected from In, Zn, Ga, Sn, Si, Ma, Zr,; the R in the rare-earth oxide is one element selected from Pr. Tb. Dy, Yb (Paragraphs [0004]-[0100], and FIG. 1).
PENG does not explicitly teach RO is used as a light stabilizer, 0.0001≤y≤0.2, x+y = 1.
However, YAMAZAKI teaches RO is used as a light stabilizer, 0.0001≤y≤0.2, x+y = 1 (Paragraph [0196]). This is actually well known in the industry as evidenced by NPL: “The role of rare earth oxides as promoters and stabilizers in combustion catalysts” by Sara et al. in ABSTRACT (NPL is attached).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use PENG’s oxide semiconductor thin-film with other teaching from YAMAZAKI (in order to reduce fluctuations in electrical characteristics of the transistor.  The major role would be that of improved activity and selectivity, and increase in thermal stability of catalytic materials. 
Regarding claim 14, PENG teaches the thin-film transistor of claim 13, further comprising: a substrate, a gate electrode, a gate insulator layer, an etch-stop layer, a source and drain electrode: the thin-film transistor employing am etch-stop structure (Paragraphs [0004]-[0100], and FIG. 1).
Regarding claim 15, PENG teaches the thin-film transistor of claim 13, further comprising: a substrate, a gate electrode, a gate insulator layer, the channel layer, a source and drain electrode: the thin-film transistor employs a back-channel etch structure (Paragraphs [0004]-[0100], and FIG. 1).
Regarding claim 16, PENG teaches the thin-film transistor of claim 15, further the source and drain electrode was patterned under etchant of hydrogen peroxide based etching solution or aluminic based etching solution (Paragraphs [0004]-[0100], and FIG. 1).
Regarding claim 17, PENG teaches the thin-film transistor of claim 13, further comprising: a substrate, a buffer layer, a gate insulator layer, a gate electrode, an interval layer, a source and drain electrode: the thin-film transistor employing a top-gate self-alignment structure (Paragraphs [0004]-[0100], and FIG. 1).
Regarding claim 18, PENG teaches the thin-film transistor of claim 17, further the substrate is flexible substrate made from polyimide, polyethylene naphthalate, polyethylene terephthalate, polyethylene, polypropylene, polystyrene, polyethersulfone (Paragraphs [0004]-[0100], and FIG. 1. Also, in YAMAZAKI in Paragraphs [0305]).
Regarding claim 19, PENG teaches the thin-film transistor of claim 13, wherein, y is in a range from 0.1 to 0.2 (The trace dopant includes any one or a combination of two or more of rare earth elements, rare earth element oxides, group 4B elements, group 4B element oxides, group 5B element or group 5B element oxides. Optionally, the rare earth element is one of La, Ce, Pr, Nd, Pm, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, Lu, Sc, and Y; The group 4B element is one of Ti, Zr and Hf; the group 5B element is one of V and Nb. Optionally, the amount of the trace dopant is in the range of 0.01wt.% To 5wt.%. So this limits can be easily deduced.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEIKH MARUF whose telephone number is (571)270-1903. The examiner can normally be reached M-F, 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 5712721835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEIKH MARUF/Primary Examiner, Art Unit 2828